Title: From George Washington to Lieutenant Colonel Caleb North, 12 February 1779
From: Washington, George
To: North, Caleb

Sir
Head Quarters [Middlebrook] 12th Feby 1779

I have received your letter of yesterdays date respecting the French Snow Mary retaken from the Enemy—The Subject of an Ally in these cases is entitled to the equal privileges with a fellow Citizen—And his property recovered in this way is to be preserved and restored—to him or his representatives—a reasonable allowance being made to the Recaptors for Salvage.
The Conduct to be observed by you therefore is to secure whatever you can of the Cargo, Rigging &ca—taking an inventory of the whole—to deposit in a place of safety—such articles as will sustain no injury in store—and cause the perishable Commodities to be disposed of to the best advantage.

Transmit an account of the whole with the name of the Owners &ca that the French Consul at Philadelphia may be notified and take order in the matte⟨r.⟩
Your success in baffling the Enemys Attempt to destroy the Snow justifies the dispositions made for that purpose—and your Conduct claims my thanks—As the nature of the Service you⟨r⟩ detachment is employed in, requires frequent relief—I have directed the Adjutant Genl—to order a party to reli⟨eve⟩ you. I am Sir &c.
